                               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                     ASHEVILE DIVISION

UNITED STATES OF AMERICA
                                                           DOCKET NO. I :\OCRil
              V.
                                                          FACTUAL BASIS
QUINLAN DRAu SCISM


       NOW COMES the United States of America, by and through R. Andrew Murray, United
States Attorney for the Western District of North Carolina, and hereby files this Factual Basis in
support of a plea in this matter.

        This Factual Basis is filed pursuant to Local Criminal Rule 11.2 and does not attempt to
set forth all of the facts known to the United States at this time. By their signatures below, the
parties expressly agree that there is a factual basis for the guilty plea that the defendant will tender,
and that the facts set forth in this Factual Basis are sufficient to establish all of the elements of the
crime. The parties agree not to object to or otherwise contradict the facts set forth in this Factual
Basis.

        Upon acceptance of the plea, the United States will submit to the Probation Office a
"Statement of Relevant Conduct" pursuant to Local Criminal Rule 32.4. The defendant may
submit (but is not required to submit) a response to the Government's "Statement of Relevant
Conduct" within seven days of its submission. The parties understand and agree that this Factual
Basis does not necessarily represent all conduct relevant to sentencing. The parties agree that they
have the right to object to facts set forth in the presentence report that are not contained in this
Factual Basis. Either party may present to the Court additional relevant facts that do not contradict
facts set forth in this Factual Basis.

         1.    QUINLAN SCISM ("SCISM") was a Cleveland County, North Carolina resident
at alltimes described below and he resided intermittently at 107 Brantley Drive, Kings Mountain,
North Carolina.

         2.        On September 8,2019, SCISM was utilizing the wifi Internet connection available
at the 107 Brantley    Drive residence and he was operating a BitTorrent file sharing program on his
Apple iPhone 8 Plus cellular phone. At this time, SCISM made at least twenty-two child
pornography videos available for download from his iPhone via internet protocol (IP) address
75.190.183.246.

         3.  At this same time and date, a Federal Bureau of Investigation (FBI) Online Covert
Employee (OCE) in Charlotte, North Carolina, made a direction connection to SCISM's iPhone at
IP address 75.190.183.246. Service for the intemet connection was provided by Charter
Communications. The FBI OCE's computer downloaded 22 total videos of child pornography
from SCISM.




     Case 1:20-cr-00091-MR-WCM Document 3 Filed 09/03/20 Page 1 of 4
        4.     One video downloaded is described as follows:

      A video titled, "2006 Nia fucked 4 yo.avi" that is approximately 0l:08 in length, shows
      a minor female, who appears to be under the age of 4, standing clothed in front of an
      adult male who is naked and sitting down. The adult male is then observed holding the
      minor female, who is naked with her genitals fully displayed, on his lap and proceeds
      to have sexual intercourse with her.

        5. After reviewing the downloaded child pornography files, the FBI sent an
administrative subpoena to Charter Communications requesting customer information for the
suspect IP address at the time of the downloads. Charter Communications provided responsive
data indicating that the relevant IP address provided service to the residence at 107 Brantley Drive,
Kings Mountain, North Carolina.

        6. On September 19,2019, FBI Special Agent (SA) Michael Gregory obtained a
federal search warrant for the residence at 107 Brantley Drive, Kings Mountain, North Carolina.
On September 23,2019, SA Gregory led a search warrant team to execute the warrant at the
residence. Agents recovered a Sony 4 GB thumb drive and a Hewlett Packard computer containing
a Seagate hard drive.

       7.     On September 24,2019, SCISM came to the Cleveland County Sheriff s Office
and agreed   to be interviewed.    SCISM acknowledged searching for and viewing child
pornography. SCISM said that he masturbates while viewing child pomography. SCISM said that
when he heard that the FBI was investigating, he conducted a factory reset on his Apple iPhone 8
Plus. SCISM gave consent for his iPhone to be searched and it was seized by law enforcement.

       8.      The FBI conducted forensic analysis of SCISM's electronic devices.

               a.   iPhone 8 Plus   This device contained 46 total videos of child pornography and
                                    -
                    one image of child pornography. 27 of these videos depicted sadistic and
                    masochistic acts against prepubescent children. 18 of the videos and one image
                    depicted other child pornography of children under the age of 12 or
                    prepubescent. An example video is as follows:

                        i.   File Name: CachedMedia-OWd079

                       ii.   Description: Approximately 1 minute, 6 seconds long. The video
                             depicts a girl approximately five years old performing oral sex on an
                             adult male. The adult male pulls back the girl's head by her hair and
                             ejaculates in her mouth and on her face.

               b. Sony 4 GB Thumb Drive -       This device contained 767 images of child
                    pornography. 204 of the images depicted sadistic and masochistic conduct




     Case 1:20-cr-00091-MR-WCM Document 3 Filed 09/03/20 Page 2 of 4
                    (97Yo of the sadistic and masochistic images were of prepubescent children).
                    553 of the images depicted other child pornography of children under the age
                    of 12 or prepubescent. An example image is as follows:

                        i.   File Name: 0000367_Carvedjpeg

                       ii.   Description: an image of a girl who appears to be under the age of seven,
                             laying naked on a bed with her legs spread exposing her vagina. Her
                             mouth has duct tape over it and her legs and arms appear to be duct
                             taped to another minor's legs who is out of view of the image.

               c.   Seagate hard drive from Hewlett Packard Computer - this computer contained
                    two videos of child pomography and 191 images of child pornography. One of
                    the videos and 53 of the images depicted sadistic and masochistic acts against
                    prepubescent children. 125 of the images depicted other child pornography of
                    prepubescent children or children under the age of 12. One video is described
                    as follows:

                        i.   File name: 0356650_Carved.avi

                       ii.   Description: the approximately 7 minute and 35 second video depicts a
                             girl under the age of l0 who strips off her clothing. In the video the
                             child exposes her vagina and inserts a pencil in her anus. Later in the
                             video she rubs the same pencil across the face of a doll.

      9.   Allthe electronic devices were manufactured outside of North Carolina.

      10.      The distributions of child pomography were transmitted via the Internet.

      1   1.   The Internet is a facility of interstate commerce.




R.ANDREW MURRAY
UNITED STATES ATTORNEY


  vid A. Thorneloe
ASSISTANT UNITED STATES ATTORNEY




    Case 1:20-cr-00091-MR-WCM Document 3 Filed 09/03/20 Page 3 of 4
                     Defendant's Counsel's Signature and Acknowledgment

       I have read this Factual Basis and the Bill of Indictment in this case, and have discussed
them with the defendant. Based on those discussions, I am satisfied that the defendant understands
the Factual Basis and the Bill of Indictment. I hereby certify that the defendant does not dispute
this Factual Basis.


      A W"A;-* Cur<*t-                                             DATED:9/2/20
C. Melissa Owen, Attorney for Defendant




                                               4




     Case 1:20-cr-00091-MR-WCM Document 3 Filed 09/03/20 Page 4 of 4
